902 F.2d 1570
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Walter L. WATT, Plaintiff-Appellant,v.John O. MARSH, Jr., Secretary of the Army, Defendant-Appellee.
No. 89-6001.
United States Court of Appeals, Sixth Circuit.
May 11, 1990.

Before KENNEDY and WELLFORD, Circuit Judges, and CHARLES W. JOINER, District Judge.*
PER CURIAM:


1
Walter L. Watt appeals from the decision of the District Court granting summary judgment for the Secretary of the Army in appellant's discrimination suit, which alleged retaliatory discharge.


2
Upon consideration of the entire record, the briefs of the parties, and oral argument, we AFFIRM the judgment of the District Court for the reasons stated in its Memorandum Opinion filed June 14, 1989.



*
 The Honorable Charles W. Joiner, United States District Court for the Eastern District of Michigan, sitting by designation